Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Regarding claims 1 and 18:

    PNG
    media_image1.png
    110
    606
    media_image1.png
    Greyscale

	The Examiner considers the applicants’ position but these remarks are now moot under new grounds of rejection as posted below.
Further remarks regarding claims 2-7:

    PNG
    media_image2.png
    144
    625
    media_image2.png
    Greyscale

	The Examiner respectfully disagrees with the applicants’ position. The Applicant states that Kikuchi has no concern relating to wavefront shape and that there are substantial differences between the two arts. The Examiner would like to point out that Kikuchi teaches an apparatus that uses scanning type mirrors 12 and 13 in order to guide the laser beam from laser source 11 to perform inspection (Fig. 2). Murayama also teaches an apparatus that uses scanning type mirrors 5a, 5b in order to guide the laser beam L to perform inspection (paragraph [0009]) and paragraphs [0005] – [0008] states different situations where the use of scanning type mirrors lead to loss of lens focusing abilities and Murayama’s teaching teach the usability of such scanning type mirrors in order to prevent degradation of the light focusing ability (paragraph [0038]). Thus, although Kikuchi doesn’t show concern with relation to wavefront shape, Kikuchi uses scanning type mirrors and the teachings of Murayama would add the advantage of preventing degradation of the light focusing ability.
Regarding claims 11 and 15:

    PNG
    media_image3.png
    106
    632
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    80
    626
    media_image4.png
    Greyscale

The Applicants’ remarks regarding claim 11 and 15 are not persuasive. The Applicant simply states that given Kikuchi’s purpose, the Applicant contends that would not have been obvious to modify the Kikuchi reference with the teachings of Ivanov or Thomas. The Applicant should discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Furthermore, claims 11 and 15 simply state components that are present in the detection device or the integrated circuit. There is no other language to state how these components are functioning in the transmission or detection processes of claim 1. References Ivanov and Thomas also teach these components in related inventions and because of all the reasons mentioned above, the rejections are hereby maintained.
Claim Suggestions
Claims 2-7 currently state limitations simply stating a presence of a pupil selection device in the illumination path. These claims comprise no other structural language in order to tie in with the limitations within claim 1 i.e. the pupil selection devices’ positional relationship with the laser and the scanning device or the spatial light modulator’s positional relationship. The claims simply state “the illumination path” and the illumination path according to claim 1 begins at the laser and ends at the integrated circuit. The applicant is requested to incorporate further positional relationships in order to stay consistent with the scope of the invention and the submitted disclosure and also possibly overcome the Examiner’s current interpretation of the claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7, 14 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “pupil selection device…to define a position of the illumination light beam in a pupil plane of the illumination path”. This part of the claim language is vague and indefinite to the examiner. The term “pupil selection device” to define a position of the illumination beam, under the broadest reasonable interpretation would mean that a “pupil”/diameter of a light beam is being selected but, according to the claim this seems to “define a position” in a “pupil plane of the illumination path”. Moreover, the illumination path, according to claim 1 is from the laser all the way till the PIC and it is not at all clear where this “pupil plane” is to be considered within the illumination path. Furthermore, from the claims it is not at all clear what “pupil plane” means. Is it supposed to be a plane corresponding to the diameter of the light beam travelling or its projection onto something? The term “pupil plane” is vague and indefinite.   
Claims 3-7 are also rejected via dependency on claim 2.
Claim 14 recites the limitation "the detection path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 states “using a scanning device to select an illumination location of an illumination light beam”. This part of the limitation is vague and confusing to the examiner. It is not at all clear to the examiner if the scanning device is outputting the illumination light beam and selecting its location or if the scanning device is receiving the illumination light beam and then selecting a location on the PIC. 
Claim 19 states “selecting an input coupling angle of the light beam”. This part of the limitation is vague and confusing to the examiner. Firstly, it is not clear what “an input coupling angle” means. Secondly, it is not at all clear where this “input coupling angle” is located i.e. input coupled into? 
Furthermore, this input coupling seems to take place by setting a position of the illumination light beam in a “pupil plane of the illumination path”. Firstly, claim 18 already states “an illumination location of an illumination light beam” and claim 19 states “a position of the illumination light beam”. Is “an illumination location” and “a position of the illumination light beam” supposed to equate to the same interpretation? Moreover, the illumination light beam of claim 18 travels from the scanning device all the way till the PIC and it is not at all clear where this “pupil plane” is to be considered within the illumination path. Furthermore, from the claims it is not at all clear what “pupil plane” means. Is it supposed to be a plane corresponding to the diameter of the light beam travelling or its projection onto something? The term “pupil plane” is vague and indefinite.
Claim 20 states “selecting a detection location for the detection”. This part of the claim language is vague and indefinite. Firstly, it is not at all clear if the scanning device (that performs selection functions) of claim 18 is performing this function or a “detector” is performing the functions of claim 20. Furthermore, it is not at all clear what “a detection location for the detection light” implies. Is it supposed to be a particular location on a detector?
Claim 21 states “pupil selection device…to set the position of the illumination light beam in the pupil plane of the illumination path”. This part of the claim language is vague and indefinite to the examiner. The term “pupil selection device” to define the position of the illumination beam, under the broadest reasonable interpretation would mean that a “pupil”/diameter of a light beam is being selected but, according to the claim this seems to “define a position” in a “pupil plane of the illumination path”. Moreover, the illumination path, according to claim 1 is from the laser all the way till the PIC and it is not at all clear where this “pupil plane” is to be considered within the illumination path. Furthermore, from the claims it is not at all clear what “pupil plane” means. Is it supposed to be a plane corresponding to the diameter of the light beam travelling or its projection onto something? The term “pupil plane” is vague and indefinite.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8-10, 12-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2003/0117614) in view of Wach (US 8116624).
Regarding claim 1, Kikuchi teaches an apparatus (Fig. 2), comprising: 5a light source (Fig. 2, light source 11) configured to produce an illumination light beam (paragraph [0031], Laser beam scanning optical system 4 comprises laser beam source 11 for generating an inspecting laser beam); a scanning device (Fig. 2, scanning device 13) in a path of the illumination light beam (Fig. 2, scanning device is placed in the path of the output from light source 11), the scanning device configured to select an illumination position of the illumination light beam (paragraph [0031], Y-direction scanning galvanometer mirror 13 for deflecting the laser beam) on a waveguide on a substrate (Fig. 2, waveguide substrate 3; paragraph [0002], optical component mounted on the optical waveguide substrate); and a detection device (Fig. 2, detection device 5) configured to detect detection light emanating from the waveguide on a substrate (paragraph [0032], Light detecting system 5 comprises CCD camera (imaging camera) 16 for detecting a laser beam emitted in the direction indicated by the arrow Z from other end face 2B of optical waveguide 2, and outputting detected result data (detected image information) represented by the detected laser beam, and light spot position confirming device 17 for being supplied with the detected result data from CCD camera10integrated circuit as a result of the illumination light illuminating the illumination position of the photonic integrated circuit (paragraph [0032], Light detecting system 5 comprises CCD camera (imaging camera) 16 for detecting a laser beam emitted in the direction indicated by the arrow Z from other end face 2B of optical waveguide 2, and outputting detected result data (detected image information) represented by the detected laser beam, and light spot position confirming device 17 for being supplied with the detected result data from CCD camera).  
Although Kikuchi teaches a waveguide on a substrate, Kikuchi doesn’t teach that it is a photonic integrated circuit.
In the same field of endeavor, Wach also teaches a detection device (Fig. 1, detection device 160+161) configured to detect light from a photonic integrated circuit comprising waveguide (Fig. 1, waveguides 125/175 on substrate 150; Col. 6, line 65- Col. 7, line 3, integrated with the substrate as a PIC; see also Fig. 4, step 435).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the waveguide carrying substrate taught by Kikuchi and incorporate a PIC carrying waveguide on a substrate as taught by Wach as a matter of simple substitution of one know element for another in order to yield predictable results.
Regarding claim 2, Kikuchi in view of Wach teaches the apparatus of claim 1, wherein Kikuchi teaches further comprising a pupil selection device (Fig. 2, device 12) configured to define a position (paragraph [0031], laser beam scanning actuating device 14 for actuating X-direction scanning galvanometer mirror 12 i.e. the actuating function defines a position) of the illumination light beam in a pupil plane of the illumination path (Fig. 2, pupil plane of the received beam on device 13).  
Regarding claim 8, Kikuchi in view of Wach teaches the apparatus of claim 1, wherein Kikuchi teaches the detection device comprises a 2D detector (Fig. 2, CCD camera 16).  
Regarding claim 9, Kikuchi in view of Wach teaches the apparatus of claim 8, wherein Kikuchi teaches the 2D detector comprises an image sensor (paragraph [0032], Light detecting system 5 comprises CCD camera (imaging camera) 16).  
Regarding claim 10, Kikuchi in view of Wach teaches the apparatus of claim 1, wherein Kikuchi teaches the detection device comprises a point detector (Fig. 2, using light spot positioning confirming device 17).  
10Regarding claim 12, Kikuchi in view of Wach teaches the apparatus of claim 1.
Although Kikuchi teaches the scanning device in Fig. 2, Kikuchi doesn’t show wherein the scanning device is in a path of the detection light but Kikuchi teaches that the scanning device in the detection path as shown in Fig. 12 (Fig. 12, scanning device 13 in detection path towards detector 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the placement of the scanning device in Fig. 2 and place the scanning device in the detection path as taught in Fig. 12 thereby allowing to also inspect mounted optical components on the circuit board (Kikuchi: paragraph [0080]).  
Regarding claim 13, Kikuchi in view of Wach teaches the apparatus of claim 12, further comprising a second scanning device (Fig. 12, second scanning device 12), wherein the second scanning device is in the path of the detection light (Fig. 12, scanning device 12 also in the detection path towards detector 35).  
15Regarding claim 14, Kikuchi in view of Wach teaches the apparatus of claim 1.
Although Kikuchi teaches the scanning device in Fig. 2, Kikuchi doesn’t show wherein the scanning device is in the detection path but Kikuchi teaches that a second scanning device, wherein the second scanning device is in the detection path (Fig. 12, second scanning device 12 in detection path towards detector 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify and place the second scanning device in the detection path as taught in Fig. 12 thereby allowing to also inspect mounted optical components on the circuit board (Kikuchi: paragraph [0080]).  
Regarding claim 16, Kikuchi in view of Wach teaches the apparatus of claim 1.
Although Kikuchi teaches in Fig. 2 that the circuit is within a receptacle (Fig. 2, the circuit has to be placed in a receptacle/holder in order to be tested), Kikuchi doesn’t teach in Fig. 2 a beam deflection device arranged around the receptacle, 25wherein the beam deflecting device is configured to deflect a light beam to or from the apparatus; but Kikuchi teaches in Fig. 6 a variation of Fig. 2, wherein a beam deflection device arranged around the holder that holds the circuit (Fig. 6, beam deflection device 24), 25wherein the beam deflecting device is configured to deflect a light beam to or from the apparatus (paragraph [0052], pyramid mirror 24 disposed at end face 22A for directing a laser beam applied from laser beam scanning optical system 4 in the direction indicated by the arrow Z to end face 22A to travel in the direction indicated by the arrow X).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holder of the circuit in Fig. 2 and place the beam deflection device around the holder holding the circuit as taught by Fig. 6 thereby allowing to also inspect different waveguide structure on the circuit board (Kikuchi: paragraph [0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holder of the circuit in Fig. 2 and place the beam deflection device around the holder holding the circuit as taught by Fig. 6 thereby allowing to also inspect different waveguide structure on the circuit board (Kikuchi: paragraph [0051]).  
Regarding claim 17, Kikuchi in view of Wach teaches the apparatus of claim 16, wherein the beam deflection device comprises a member selected from the group consisting of a prism or a mirror (Fig. 6, beam deflection device 24 is a pyramid mirror).
Regarding claim 18, Kikuchi teaches a method, comprising: 17Attorney Docket No.: 48166-0003001 / 31426USusing a scanning device (Fig. 2, scanning device 13) to select an illumination location of an illumination light beam (paragraph [0031], Y-direction scanning galvanometer mirror 13 for deflecting the laser beam) on a waveguide on a substrate (Fig. 2, waveguide substrate 3; paragraph [0002], optical component mounted on the optical waveguide substrate); and detecting (Fig. 2, using detection device 5) detection light coming from the waveguide on a substrate as a result of the illumination light beam (paragraph [0031], Laser beam scanning optical system 4 comprises laser beam source 11 for generating an inspecting laser beam) illuminating the illumination location of the waveguide on a substrate (paragraph [0032], Light detecting system 5 comprises CCD camera (imaging camera) 16 for detecting a laser beam emitted in the direction indicated by the arrow Z from other end face 2B of optical waveguide 2, and outputting detected result data (detected image information) represented by the detected laser beam, and light spot position confirming device 17 for being supplied with the detected result data from CCD camera10integrated circuit as a result of the illumination light illuminating the illumination position of the photonic integrated circuit (paragraph [0032], Light detecting system 5 comprises CCD camera (imaging camera) 16 for detecting a laser beam emitted in the direction indicated by the arrow Z from other end face 2B of optical waveguide 2, and outputting detected result data (detected image information) represented by the detected laser beam, and light spot position confirming device 17 for being supplied with the detected result data from CCD camera)5circuit (paragraph [0032], Light detecting system 5 comprises CCD camera (imaging camera) 16 for detecting a laser beam emitted in the direction indicated by the arrow Z from other end face 2B of optical waveguide 2, and outputting detected result data (detected image information) represented by the detected laser beam, and light spot position confirming device 17 for being supplied with the detected result data from CCD camera.  
Although Kikuchi teaches a waveguide on a substrate, Kikuchi doesn’t teach that it is a photonic integrated circuit.
In the same field of endeavor, Wach also teaches a detection device (Fig. 1, detection device 160+161) configured to detect light from a photonic integrated circuit comprising waveguide (Fig. 1, waveguides 125/175 on substrate 150; Col. 6, line 65- Col. 7, line 3, integrated with the substrate as a PIC; see also Fig. 4, step 435).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the waveguide carrying substrate taught by Kikuchi and incorporate a PIC carrying waveguide on a substrate as taught by Wach as a matter of simple substitution of one know element for another in order to yield predictable results.
Regarding claim 19, Kikuchi in view of Wach teaches the method of claim 18, Kikuchi teaches further comprising selecting an input coupling angle (Fig. 2, input at 13) of the light beam by setting a position of the illumination light beam (Fig. 2, using device 12; paragraph [0031], laser beam scanning actuating device 14 for actuating X-direction scanning galvanometer mirror 12 i.e. the actuating function defines a position) in a pupil plane of an illumination path for the illumination light beam (Fig. 2, pupil plane of the received beam on device 13).  
Regarding claim 20, Kikuchi in view of Wach teaches the method of claim 18, further comprising selecting a detection location for the detection light (Kikuchi: paragraph [0034], light spot position confirming device 17 stores data 20 representing desired reference amounts of light preset for respective grid areas divided from a zone to be inspected in the XY plane of optical waveguide 2, the grid areas being identified by respective addresses Aa, Bb, Cc, . . . .The desired reference amounts of light preset for the respective grid areas may be changed depending on the object to be inspected).
Regarding claim 21, Kikuchi in view of Wach teaches the method of claim 18, Kikuchi teaches further comprising using pupil selection device (Fig. 2, using device 12) to set the position of the illumination light beam (Fig. 2, using device 12; paragraph [0031], laser beam scanning actuating device 14 for actuating X-direction scanning galvanometer mirror 12 i.e. the actuating function defines a position) in the pupil plane of the illumination path for the illumination light beam (Fig. 2, pupil plane on device 13).
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2003/0117614) in view of Wach (US 8116624) in further view of Murayama (US 2012/0127552).
Regarding claim 3, Kikuchi in view of Wach teaches the apparatus of claim 2.
Kikuchi in view of Wach doesn’t teach wherein the pupil selection device comprises first and second adjustable mirror devices.
Murayama also teaches a pupil selection device (Fig. 1, pupil selection device comprising 4, 5a and 5b; paragraph [0024]) which comprises first and second adjustable mirror devices (Fig. 1, mirror devices 5a and 5b; see also Fig. 4 for change in position of the illumination light beam because of the selection device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Kikuchi in view of Wach and incorporate the adjustable mirrors as taught by Murayama in order to provide a desired wavefront shape and prevent degradation of the light focusing ability (Murayama: paragraphs [0024] and [0038]).  
Regarding claim 4, Kikuchi in view of Wach in further view of Murayama teaches the apparatus of claim 3, wherein the pupil selection device comprises a spatial 20light modulator (Murayama: Fig. 1, spatial light modulator 4).  
Regarding claim 5, Kikuchi in view of Wach teaches the apparatus of claim 2.
Kikuchi in view of Wach doesn’t teach wherein the pupil selection device comprises a spatial light modulator.  
Murayama also teaches a pupil selection device (Fig. 1, pupil selection device comprising 4, 5a and 5b; paragraph [0024]) wherein the pupil selection device comprises a spatial light modulator (Fig. 1, spatial light modulator 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Kikuchi in view of Wach and incorporate the spatial light modulator as taught by Murayama in order to prevent degradation of the light focusing ability (Murayama: paragraph [0038]).  
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2003/0117614) in view of Wach (US 8116624) in further view of Murayama (US 2012/0127552) in further view of Hughes (US 2015/0055138).
25Regarding claim 6, Kikuchi in view of Wach in view of Murayama teaches the apparatus of claim 5.
Although Murayama teaches that the refractive index of each cell within the spatial light modulator can be changed according to a voltage applied to the cell, Kikuchi in view of Murayama doesn’t explicitly teach wherein the spatial light modulator is configured to produce at least two illumination light beams.  
Hughes teaches wherein a spatial light modulator is configured to produce at least two illumination light beams (paragraph [0012], use a spatial light modulator to split a measurement beam into multiple components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control of the spatial light modulator taught by Kikuchi in view of Wach in view of Murayama and incorporate the a configured control to output two beams as taught by Hughes as it would have been obvious to try to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success i.e. changing the number of output beams.
Regarding claim 7, Kikuchi in view of Wach in view of Murayama teaches the apparatus of claim 4.
 Although Murayama teaches that the refractive index of each cell within the spatial light modulator can be changed according to a voltage applied to the cell, Kikuchi in view of Murayama doesn’t explicitly teach wherein the spatial light modulator is configured to produce at least two illumination light beams.  
Hughes teaches wherein a spatial light modulator is configured to produce at least two illumination light beams (paragraph [0012], use a spatial light modulator to split a measurement beam into multiple components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control of the spatial light modulator taught by Kikuchi in view of Wach in view of Murayama and incorporate the a configured control to output two beams as taught by Hughes as it would have been obvious to try to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success i.e. changing the number of output beams.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2003/0117614) in view of Wach (US 8116624) in further view of Ivanov (US 2012/0127467).
Regarding claim 11, Kikuchi in view of Wach teaches the apparatus of claim 1.
Although Kikuchi teaches the detection device comprises a CCD detector 16 in Fig. 2, Kikuchi doesn’t teach wherein the detection device comprises at least one member selected from the group consisting of a spectrometer configured to operate in a time domain and an optical reflectometer configured to operate in a time domain.  
Ivanov teaches a measurement system (Fig. 14) comprises a detection device comprising a spectrometer configured to operated in time domain (Fig. 14, spectrometer 812; paragraph [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection device taught by Kikuchi in view of Wach and incorporate the spectrometer as taught by Ivanov in order to provide further analysis of the signal in the energy detected (Ivanov: paragraph [0117]). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2003/0117614) in view of Wach (US 8116624) in further view of Thomas (DE 102010029612).
Regarding claim 15, Kikuchi in view of Wach teaches the apparatus of claim 1.
Although Kikuchi teaches a waveguide plane on a surface of the photonic integrated circuit (Fig. 2, waveguide plane of waveguide 2), Kikuchi doesn’t teach further comprising a parallel coupling grating configured to be arranged on a surface of the circuit. 
Thomas teaches inputting light into an optical waveguide by using a parallel grating structure (Fig. 1, grating structure 110 on parallel waveguide 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the waveguide taught by Kikuchi in view of Wach and incorporate the grating coupler as taught by Thomas in order to adjust the coupling angle of the light to be coupled (Thomas: paragraph [0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637